DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  claims 4-11 directed to an invention non-elected without traverse in the reply filed on 5/11/2021, have been cancelled.

Reasons for Allowance

Claims 1-3 and 12-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 and 12-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires the limitations “A method for producing a water-soluble polysaccharide derived from a root vegetable, comprising extracting a raw material derived from the root vegetable, which is in wet state, with a hot water at pH 2.7 to 3.7 and a moisture content of the raw material in wet state is 40 to 99% by weight.” (see lines 3-6 of claim 1) in conjunction with “temperature higher than 100°C and 130°C or less, wherein the raw material in wet state is a raw material containing water, which has not been subjected to a drying step“ (claim 1).   Also see applicant’s arguments about prior art to Nakamura and Alain presented in applicant’s response of 8/26/2021 on page 6-page 9, which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1792